Fletcher, Justice.
David W. Adams was indicted for malice murder, felony murder and possession of a firearm during the commission of a crime. The trial court denied his motion to quash the indictment. On April 5, 1993, we granted Adams’ application for interlocutory appeal to consider whether a grand jury, once properly summoned and sworn, must be recharged or resworn before each meeting following a recess.
This case is controlled by our decision in State v. Grace, 263 Ga. 220 (430 SE2d 583) (1993) wherein we held “that a grand jury properly summoned, sworn, and charged to serve during a particular term of the court, may recess and reconvene as it sees fit to conduct its business in the course of that term, and need not be resworn or recharged by the court during that term.” Grace, 263 Ga. at 221.

Judgment affirmed.


All the Justices concur.